Order unanimously affirmed, without costs. Memorandum: We affirm the denial of petitioner’s application to invalidate respondent Dixon’s designating petition. Petitioner has proven no violation of the Election Law. In the absence of any allegation of fraud, it would be manifestly unfair to deprive respondent of a place on the ballot solely because the Board of Elections lost her original petition, where such a disqualification is not mandated by any express provision of the Election Law. (Appeal from order of Supreme Court, Erie County, Flaherty, J.— Election Law.) Present—Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ. (Decision entered Aug. 21, 1985.)